685 S.E.2d 513 (2009)
363 N.C. 659
STATE of North Carolina
v.
Michael Wayne GOLDSTON, Jr.
No. 41P09.
Supreme Court of North Carolina.
October 8, 2009.
Franklin E. Wells, Jr., Asheboro, for Goldston.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 22nd of January 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."